DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2012-149939 A) (hereinafter Saito) in view of Nemoto (US 2018/0327024 A1) (hereinafter Nemoto).
Regarding claim 1, Saito teaches a motor unit comprising: a drive motor [M] including an output shaft [2, M3a] with a hollow portion [hollow space SP1]; and a torque sensor [4] arranged in the hollow portion (Para [0020-0022], see Fig. 1). Saito fails to teach wherein the output shaft is formed by a magnetic body. Nemoto teaches the usage of a magnetic steel body for an output shaft having a hollow portion (Para [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Saito with Nemoto such that the output shaft is formed by a magnetic body of known material, such as magnetic steel, based on considerations such as cost and availability of materials. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Saito in view of Nemoto as applied to claim 1 above teaches the claimed invention, in addition to wherein the torque sensor includes a wire that is led around in a direction away from the drive motor (Saito Para [0046], see Fig. 3).

Regarding claim 5, Saito teaches a vehicle comprising a drive motor [M] including an output shaft [2, M3a] with a hollow portion [hollow space SP1]; and a torque sensor [4] arranged in the hollow portion, wherein the drive motor [M] is a traction motor that generates a traction drive force of the vehicle or a generator that generates power based on a drive force of an internal combustion engine of the vehicle (Para [0020-0022], see Fig. 1). Saito fails to teach wherein the output shaft is formed by a magnetic body. Nemoto teaches the usage of a magnetic steel body for an output shaft having a hollow portion (Para [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Saito with Nemoto such that the output shaft is formed by a magnetic body of known material, such as magnetic steel, based on considerations such as cost and availability of materials. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,797,568 (hereinafter the ‘568 patent) in view of Nemoto.
Regarding claims 1-2, claim 1 of the ‘568 patent teaches the claimed invention, except for wherein the output shaft is formed by a magnetic body. Nemoto teaches the usage of a magnetic steel body for an output shaft having a hollow portion (Para [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the ‘568 patent with Nemoto such that the output shaft is formed by a magnetic body of known material, such as magnetic steel, In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, claim 5 of the ‘568 patent teaches the claimed invention, except for wherein the output shaft is formed by a magnetic body. Nemoto teaches the usage of a magnetic steel body for an output shaft having a hollow portion (Para [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the ‘568 patent with Nemoto such that the output shaft is formed by a magnetic body of known material, such as magnetic steel, based on considerations such as cost and availability of materials. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 1 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 7 of copending Application No. 16/360,506 (hereinafter the ‘506 application) in view of Nemoto.
Regarding claim 1, claim 3 of the ‘506 application teaches the claimed invention, except for wherein the output shaft is formed by a magnetic body. Nemoto teaches the usage of a magnetic steel body for an output shaft having a hollow portion (Para [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the ‘506 application with Nemoto such that In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, claim 7 of the ‘506 application teaches the claimed invention, except for wherein the output shaft is formed by a magnetic body. Nemoto teaches the usage of a magnetic steel body for an output shaft having a hollow portion (Para [0052]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify the ‘506 application with Nemoto such that the output shaft is formed by a magnetic body of known material, such as magnetic steel, based on considerations such as cost and availability of materials. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejection under double patenting is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding further comprising a support rod arranged inside the output shaft and secured to a stator-side component of the drive motor, wherein the torque sensor is a magnetostrictive torque sensor including a plurality of magnetostrictive layers arranged on an inner circumferential surface of the output shaft and a plurality of coils arranged in the support rod, in combination with the rest of the limitations from which the claim depends upon.
Regarding claim 3, it is dependent on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861